Order entered April 3, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00112-CV

                 CITY OF FORT WORTH, TEXAS, Appellant

                                         V.

                JOEL F. FITZGERALD, SR., PH.D., Appellee

               On Appeal from the 191st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-08184

                                     ORDER
        Before Chief Justice Burns, Justice Whitehill, and Justice Molberg

      By order dated January 6, 2020, the trial court granted, in part, and denied,

in part, appellant’s second plea to the jurisdiction. Appellant filed a timely notice

of appeal followed by appellee’s two notices of cross-appeal seeking to appeal

from both the January 6th order and the trial court’s September 24, 2019 order

granting appellant’s first plea to the jurisdiction.     The Court questioned its

jurisdiction over appellee’s cross-appeal from the September 24th order. After

reviewing the parties’ letter briefs, the Court determines it lacks jurisdiction to
review the September 24th order. Accordingly, we DISMISS appellee’s cross-

appeal from that order.



                                       /s/   ROBERT D. BURNS, III
                                             CHIEF JUSTICE